DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
At line 4, “of which outer peripheral surface” should read “of which an outer peripheral surface.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “wherein in the preparing of the joined member, the joined member in which a resin layer covers the cylinder member and an inner peripheral surface of the cylinder member is exposed to the storage space is prepared” in lines 11-14. It is unclear what this is claiming. Is the resin layer formed during the “preparing of the joined member” step? Or is the “inner peripheral surface of the cylinder member is exposed” happening during the “preparing of the joined member” step? For purposes of examination, this limitation will be interpreted as “wherein a resin layer covers the cylinder member and an inner peripheral surface of the cylinder member is exposed to the storage space.”
Claim 4 recites “in the preparing of the joined member, a part of the resin layer is formed between the cylinder member and the dome member in each of fitting portions in which the dome members are fitted on the cylinder member, the fitting portions being formed by fitting the dome members on the cylinder member of which outer peripheral surface is covered with the resin layer, from an outer side of the cylinder member” in lines 1-5. It is unclear what this is claiming. Are all of these limitations happening during the “preparing of the joined member” step? Which part is “from an outer side of the cylinder member” referring to? For purposes of examination, this limitation will be interpreted as “in the preparing of the joined member, a fitting portion is formed at each end of the cylinder member when the dome members are fitted on an outer peripheral surface of the cylinder member; wherein a part of the resin layer is arranged between the cylinder member and the dome member in each of the fitting portions.” 
Claim 4 is also rejected as indefinite, through its dependence from an indefinite parent claim (details above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2009/0314785 to Cronin et al. (hereinafter, “Cronin”).
Regarding claim 1, Cronin discloses a high-pressure tank (pressure vessel 100, 200, Figs. 1A, 2), comprising: a first reinforcing layer (innermost ply 212, see Fig. 2; para. [0020]) made of a first fiber reinforced resin (para. [0010]); and a second reinforcing layer (ply 212 on outer side of braid ply 216, Fig. 2; para. [0020]) made of a second fiber reinforced resin (para. [0010]) and covering the first reinforcing layer (Fig. 2; para. [0020]), the high-pressure tank having a storage space that stores gas (paras. [0001]-[0002]), wherein: the first reinforcing layer (innermost ply 212) is a layer provided with a cylinder member (cylindrical section 208, Fig. 2) and a pair of dome members (dome section 204, Fig. 2), the dome members (dome sections 204) being joined to respective end portions of the cylinder member (Fig. 2), and an inner peripheral surface of the cylinder member is exposed to the storage space (vessel 100 is linerless such that the innermost fiber reinforcing layer is exposed to the storage space, see para. [0037]); the second reinforcing layer (ply 212 on outer side of braid ply 216, Fig. 2) is a layer made of a fiber bundle impregnated with a resin (para. [0010]), the fiber bundle being helically wound over the dome members of the first reinforcing layer (para. [0039]); the high-pressure tank (vessel 100) further includes a resin layer (ply 216, Fig. 2; para. [0039]) covering the cylinder member between the first reinforcing layer and the second reinforcing layer (the barrier ply 216 is disposed between two non-barrier plies 212, see paras. [0020]-[0021]; Fig. 2); and the resin layer (barrier ply 216) is less permeable to the gas in a thickness direction than the first reinforcing layer (the barrier ply 216 provides superior barrier against leakage compared to non-barrier plies 212, see paras. [0010]-[0012]).
Regarding claim 3, Cronin discloses a method for manufacturing a high-pressure tank (pressure vessel 100, 200, Figs. 1A, 2) including a first reinforcing layer (innermost ply 212, see Fig. 2; para. [0020]) made of a first fiber reinforced resin (para. [0010]) and a second reinforcing layer (ply 212 on outer side of braid ply 216, Fig. 2; para. [0020]) made of a second fiber reinforced resin (para. [0010]) and covering the first reinforcing layer (Fig. 2; para. [0020]), the high-pressure tank having a storage space that stores gas (paras. [0001]-[0002]), the method comprising: preparing a joined member that serves as the first reinforcing layer (innermost ply 212) by joining a pair of dome members (dome sections 204, Fig. 2) to a cylinder member (cylindrical section 208, Fig. 2) having two end portions (opposite ends of cylinder member 208, see Fig. 2) such that one of the dome members is joined to one of the two end portions of the cylinder member (Fig. 2) and the other one of the dome members is joined to the other one of the two end portions of the cylinder member (Fig. 2); and forming the second reinforcing layer (ply 212 on outer side of braid ply 216, Fig. 2) by helically winding (para. [0039]) a fiber bundle impregnated with a resin around the prepared joined member over the dome members (paras. [0039]-[0041]), wherein a resin layer (ply 216, Fig. 2; para. [0039]) covers the cylinder member (cylindrical section 208) and an inner peripheral surface of the cylinder member is exposed to the storage space (vessel 100 is linerless such that the innermost fiber reinforcing layer is exposed to the storage space, see para. [0037]), and the resin layer (barrier ply 216) is less permeable to the gas in a thickness direction than the first reinforcing layer (the barrier ply 216 provides superior barrier against leakage compared to non-barrier plies 212, see paras. [0010]-[0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin in view of U.S. Pub. 2007/0205201 to Cundiff et al. (hereinafter, “Cundiff”).
Regarding claim 2, Cronin does not expressly disclose the dome members are fitted on the cylinder member from an outer side of the cylinder member; and in each of fitting portions in which the dome members are fitted on the cylinder member, a part of the resin layer is located between the cylinder member and the dome member.
Cundiff teaches a pressure vessel and manufacturing a pressure vessel formed from a plurality of fiber reinforced resin layers and having a cylindrical member and dome members (para. [0063]; Figs. 1, 8, 9). Cundiff teaches a fitting portion in which the dome members are fitted on the cylinder member (ply joint between field plies and cylinder plies, Fig. 8). Cundiff teaches that the plies of the cylinder member and the dome member are staggered such that a part of the layer radially outward of the innermost layer is located between the cylinder member and the dome member (Fig. 8; para. [0066]). Cundiff further teaches that staggering the plies at the fitting portion results in each butt joint being completely covered by an adjacent ply (para. [0066]). Cundiff teaches that forming the dome members and cylinder member by this method provides a reliable pressure vessel with lower weight and cost and does not require autoclaving (paras. [0010]-[0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure tank of Cronin to fit the dome members onto the cylinder member from an outer side such that a part of the resin layer is located between the cylinder member and the dome member in the fitting portions as taught by Cundiff for the purpose of providing a reliable pressure vessel with lower weight and cost, as recognized by Cundiff (see paras. [0010]-[0011]; [0066]). 
Regarding claim 4, Cronin does not expressly disclose in the preparing of the joined member, a fitting portion is formed at each end of the cylinder member when the dome members are fitted on an outer peripheral surface of the cylinder member; wherein a part of the resin layer is arranged between the cylinder member and the dome member in each of the fitting portions.
Cundiff teaches a pressure vessel and manufacturing a pressure vessel formed from a plurality of fiber reinforced resin layers and having a cylindrical member and dome members (para. [0063]; Figs. 1, 8, 9). Cundiff teaches a fitting portion in which the dome members are fitted on the cylinder member (ply joint between field plies and cylinder plies, Fig. 8). Cundiff teaches that the plies of the cylinder member and the dome member are staggered such that a part of the layer radially outward of the innermost layer is located between the cylinder member and the dome member (Fig. 8; para. [0066]). Cundiff further teaches that staggering the plies at the fitting portion results in each butt joint being completely covered by an adjacent ply (para. [0066]). Cundiff teaches that forming the dome members and cylinder member by this method provides a reliable pressure vessel with lower weight and cost and does not require autoclaving (paras. [0010]-[0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method of Cronin to form the joined member by fitting the dome members onto the cylinder from an outer side of the cylinder member to form fitting portions in which a part of the resin layer is formed between the cylinder member and the dome member as taught by Cundiff for the purpose of providing a reliable pressure vessel with lower weight and cost, as recognized by Cundiff (see paras. [0010]-[0011]; [0066]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 4,588,622 to Sukarie discloses a pressure tank having a first reinforcing layer of a first fiber reinforced resin and having a cylinder member, a second reinforcing layer of a second fiber reinforced resin made of a fiber bundle helically wound, and a resin layer between the first and second reinforcing layers (Figs. 1-2).
U.S. Pub. 2013/0313266 to Andernach et al. discloses a pressure tank having an inner layer, a barrier film, and a fiber reinforced outer layer (see Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733